2.	Mr. President, my delegation is pleased to add to the many congratulations you have already received on your election to the presidency of this the thirtieth session of the General Assembly. Your country has always been numbered among the firm upholders of the principles upon which this Organization was founded, and many of your distinguished countrymen have served it with altruism, loyalty and great distinction. You yourself, Mr. President, have unreservedly placed your considerable diplomatic skill and your unrivaled knowledge of public affairs at our disposal on many occasions, and the continual effort which the Organization makes to promote world peace owes much to the quiet but helpful influence of yourself and your famous country.
93.	You follow in office the distinguished Minister for Foreign Affairs of Algeria, whose great services to this Organization are already bearing fruit. It was his devotion to the vital interests of the developing countries, his clear-headed grasp of the issues which affect their well-being, and his firm defense of the peoples of southern Africa, not yet free, that have sharpened the commitment of all delegations to honor the principles of the United Nations by defeating the policies of racist regimes everywhere. Mr, Bouteflika has earned the gratitude of the still silent millions in Africa and elsewhere whose accredited Leaders cannot yet speak for them in this Assembly.
94.	I must also place on record our appreciation of the outstanding and tireless efforts of the Secretary- General, especially during the last year, in the furtherance of international peace and security.
95.	My delegation welcomes to this thirtieth session the representatives of those three States that have 196
been recently admitted to membership. Their admission marks yet another triumph for the Organization in accelerating the decolonization process in the fulfillment of the fundamental principle of the inalienable right of all peoples to self-determination. We note, however, with some anxiety that in Angola rival liberation movements are still snarling at and scuffling with each other in the dust of the Portuguese empire. We would urge the leaders of those factions to compose their differences in the interests of national unity so that the great Powers may no longer fight their wars by surrogate or "to the last African".
96.	It has recently become very fashionable for some Powers to test each other's nerves outside their frontiers, at the expense of tropical nations whose slender resources are thus destroyed in quarrels which are none of their making. Peace is still indivisible, and those of us who might strive to prevent another world war do not accept that the best alter-native to that disaster is to be silent when great Powers use the peoples of Africa and Asia to test the efficacy of their weapons. The problems of the developing world cannot be solved by its extinction, and this Organization must rule that option out at once and for all time.
97.	The presence in this Assembly of Mozambique and the former Portuguese Atlantic Territories of Cape Verde and Sao Tome and Principe and, indeed, the imminent admission of Papua New Guinea remind us that more than half the States now represented in this Assembly have emerged from colonialism, and are poor and developing. This clearly reflects the faith which all nations, large or small, developed or developing, rich or poor, have in this Organization as the proper forum for co-ordinating global efforts at solutions to international problems. But another equally important reminder to us is the intrinsic value of equal representation in this Assembly. In recent months, and even years, a rather specious doctrine has been enunciated in great-Power circles in respect of the membership of this Organization. It is now being seriously contended that some countries are worth more than others and that the numerical reality of the developing world must somehow be chiseled down to reflect the economic and military significance of the large Powers. It is interesting to note that this doctrine never existed in the period of the so-called cold war. During that unhappy period, those on both sides of the barrier threw their nets far and wide to bring new Members in to support their respective views and countries were caught in their nets like so many surprised, gasping fish. Even today, the two Viet Nams and the two Koreas are still hooked on the bait which dangles on the end of the veto.
98.	Moreover, in the years before the admission of the People's Republic of China to the United Nations, the delegations of all the small nations were ambushed, cosseted, flattered and cajoled into committing themselves to one side of the argument or the other, and told how important their countries were. Now that those turbulent times are happily over, and third- world countries are speaking and voting for themselves in the defense of their own vital interests, we are now hearing that their voting rights should be modified and that their persistence in their own defense may lead to the ineffectiveness and eventual dissolution of the Organization.
99.	My delegation rejects both the argument and the cynicism on which it is based. In my own country, everyone is equal under the law. Our citizens freely elected their own Parliament as they have done for three centuries and the doctrine that some of our citizens should enjoy privileges over other citizens merely because they pay more taxes or because they bear greater burdens in the development of the society is not only unknown but would be held to be outrageous. Since our foreign policy is a reflection of our domestic arrangements, it is not possible for us to connive at what appears to be an attempt to undermine the democratic structure of this Assembly. Those who wish to deny our equality with them must first surrender the veto, or at any rate place it at the disposal of the Assembly. Small countries will not surrender either their equality or their rights to those Powers whose conception of world peace is conditioned by. their neuroses and who now find that the developing world is dragging them, kicking and screaming, out of the eighteenth century.
100.	I wish to stress that it is not only the principle of equality that my delegation upholds and defends. We also take our stand on the principle of the universality of this Organization. It is not only that Member States, of whatever size, have an undoubted right to be heard in this Assembly; it is also proper that members of this Assembly should not be partial in their judgments of one another. If any Member State, of whatever size, breaches the Charter or any other instrument, or ignores the weighty judgments of this Organization, such a State should certainly be heard in its own defense, but at the same time there should be an impartial reaction to each case.
101.	Similarly, Member States should seek to strengthen this Organization by their encouragement of other nations, not yet members, to join it. It is therefore wrong for some of us to thwart the admission of sovereign States because they may be ideologically committed to one or other of the great Powers. It is also wrong to inhibit countries from becoming independent States by implied and even overt threats of dismemberment. My delegation looks forward to the independence and sovereignty of the people of Belize, and we would urge upon their neighbors not to put obstacles in their way but to trust to the good sense of the Belizeans to make their own contribution to the peace and stability of Central America,
102.	My delegation welcomes the limited non-belligerency arrangements recently concluded between Israel and Egypt, My Government has always pleaded in this forum for a cessation of the Middle East struggle, not only because of its obvious dangers to that region and to world peace, but also because of our concern that the continuation of hostilities would impoverish the peoples of that area and so prevent their enjoyment of a normal prosperity. We have always acted and spoken with restraint because we felt that if we could not help a search for peace then at least we should not hinder it.
103.	The Governments of the United States, Egypt and Israel deserve the congratulations of all people of goodwill for the persistence and courage with which they have handled a problem of such monumental difficulty. My delegation feels, however, that the pursuit of peace in the Middle East, valuable as it is, should certainly include a solution which ignores neither the elemental interest of the Palestinian people nor the right of the Israeli nation to survival. We would therefore appeal to all States to continue to be restrained in their approach to this problem and to show goodwill to all those on either side of the dispute who are still searching for peaceful and equitable solutions.
104.	In like manner, my delegation takes welcome note of the recently published Helsinki Declaration. European States, in our view, have not in this century been exactly guardians of world peace, and this recent expression of their solidarity deserves the polite attention of an embattled world. But the basic fallacy which this and similar solemn declarations of political intent obscure is that it implies the possibility of achieving imaginative ends by the mere demonstration of the will. Actually imagination and will, or, to put it another way, decency and power, are in conflict. They pull in opposite directions and cannot, without the most disastrous consequences, be harnessed together. If the development of power is judged in terms of decency the judgment must necessarily be false and it has always been the fate of European political arrangements to attempt this impossible feat. But it is obviously better for States to live in peace than in pieces. One could wish, however, that these States would exercise the same restraint when their interests clash among peoples in Asia, Africa and Latin America. It would be a somewhat senseless pursuit to wreck the world just to see who finally owns the wreckage.
105.	The deteriorating situation in southern Africa still gives cause for grave concern. My Government fully supported all the initiatives recently made by the distinguished heads of State of Zambia, the United Republic of Tanzania, Botswana, Mozambique and others in seeking a peaceful solution to this problem. Within that context my Government gave sympathetic goodwill to their dialog with the Republic of South Africa while at no time retreating from its declared opposition to racist regimes wherever found. It did seem that there was a slender chance of finding a solution which fully met the known aspirations of the African populations in Rhodesia and Namibia and at the same time permitted multiracialism to flourish among those peoples.
106.	Those hopes have been disappointed largely because the Government of the Republic of South Africa was illogically preaching detente abroad while practicing detention at home. The patent insincerity of its position has given the Smith regime an opportunity to promote and exploit differences which have sprung up between the nationalist leaderships. It is the duty of this Assembly to reassert in this new development its determination to hound these racist, regimes out of international society. It is also its duty to warn them solemnly that divisions in the nationalist camps, though regrettable, will neither postpone the overthrow of these detested regimes nor deflect world opinion from its support of African liberation. At the same time, it must be the responsibility of all States to urge upon nationalist elements in the various countries of Africa how inimical to their success disunity is.
107.	More than enough has been written and spoken about the establishment of a new international economic order. My delegation has had its point of view succinctly put by our distinguished Prime Minister, Mr. Errol Barrow, before the seventh special session recently concluded. That session was noted for its atmosphere of compromise and evident willingness of both developed and developing countries to agree on practical programs of action for the creation of the new order. From that forum this Assembly has received some valuable insights into the real problems of the developing world and it remains only for States which were lavish in their sympathy to match that gesture by positive action.
108.	My delegation once again wishes to emphasize that the poverty of the developing nations and the economic malaise of the richer ones have a certain organic unity. It would be pointless, therefore, to seek for solutions which are partial and time-serving. Nor will it help the developing nations if action is delayed by yet more analyses of problems and yet more identification of criteria. The richer countries can no longer hope to maneuver between cynical indifference and sentimental rhetoric.
109.	Barbados has long maintained that one aspect of establishing a new economic arrangement between the developed and developing countries is the creation of a new legal order for the sea. The urgency of this matter is no longer a moot point, and it is a great disappointment to the Government of Barbados that after many years of study of the issues involved, followed by three sessions of a world Conference convened by this Assembly, there cannot be concluded a new Convention on the Law of the Sea, which would have gone a long way towards stabilizing world peace and security.
110.	We do not overlook the fact that some degree of consensus has emerged and indeed would hope for more during the next session scheduled for next March; but once again we urge most vigorously that conclusion of a convention be expedited. Already there are signs that some States are acting unilaterally in some areas for the exploitation of the resources of the sea. Such action will not bring about a proper and rational use of the sea and its resources. An early conclusion of an international convention on the matter is essential.
111.	Three decades have gone by since this Organization came into being, and for that period much can be recorded to its credit. The Organization is pledged to secure and promote international dialog as a substitute for a third world war, We have so far avoided that, although we have experienced grievous failure in achieving total world peace.
112.	We have been critical of the failure to achieve the stated goals of the First and Second United Nations Development Decades and have depicted a very bleak economic picture for developing countries, and particularly the least developed of these. But we do not ignore the steady efforts of the numerous agencies of this Organization to push back the frontiers of ignorance and disease. Even where their successes have been only partial, they have been able to make some inroads upon the many difficult problems facing the human family.
113.	My delegation cannot join in the fashionable denunciation of the Organization by those who wish to see it fail because their national interests would be better served or so they think by its demise. We assert that if this Organization were destroyed or even rendered ineffective, all States would very soon feel the want of it, and would immediately have to gather! together something from the wreckage of self-interest. The mere existence of this international forum has so great a bearing on the character of the contemporary world that it would be an act of the greatest folly not to maintain and strengthen its usefulness.
114.	Our duty is to the future. We live in a most difficult yet exciting era. The world has recognized the irrelevance of the old system, and the demand for a new one has become unanimous. The challenge has been issued and Barbados is confident that for the sake of peoples everywhere this Organization will meet its responsibility with courage, dedication and decisive action.




